Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 1 of 12           PageID #: 34




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 ORIGHOYE DENNIS IYONSI,                )    CIVIL NO. 19-00429 JAO-KJM
                                        )
               Plaintiff,               )    ORDER (1) DISMISSING COMPLAINT
                                        )    AND (2) DENYING APPLICATION TO
       vs.                              )    PROCEED IN FORMA PAUPERIS
                                        )
 HONOLULU POLICE                        )
 DEPARTMENT,                            )
                                        )
               Defendant.               )
                                        )

             ORDER (1) DISMISSING COMPLAINT AND (2) DENYING
               APPLICATION TO PROCEED IN FORMA PAUPERIS

       Before the Court is Plaintiff Orighoye Dennis Iyonsi’s (“Plaintiff”)

 Application to Proceed In Forma Pauperis (“IFP Application”), filed August 12,

 2019. For the reasons set forth below, the Court DISMISSES the Complaint and

 DENIES the IFP Application.

                                   BACKGROUND

       Plaintiff commenced this action on August 12, 2019 and filed an Amended

 Complaint on August 15, 2019. Based on his caption and the formatting and

 content of his pleadings, Plaintiff seems to mistakenly believe that this Court is an

 appellate court. Compl., ECF No. 1 (identifying the Court as “The State of

 Hawai‘i of Appeals for the Federal District Circuit Court”); ECF No. 5 (identifying

 the Court as “The State of Hawai‘i Court of Appeals for the Federal District
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 2 of 12            PageID #: 35




 Circuit Court”); Id. at 2 (including a “Questions Presented” section). He also

 identified his pleadings as “Brief for the United States as Amicus Curiae.”1

         This action arises from Plaintiff’s May 19, 2019 arrest while walking on the

 sidewalk in Ala Moana park. Id. at 7. Plaintiff alleges that Honolulu Police

 Department Officers Watanabe and Pugoyo approached him, asked him for

 identification, then informed him that they were placing him under arrest for

 violation of park laws. Id. Plaintiff asserts that Revised Ordinance of Honolulu

 (“ROH”) 10-1.2(a)(12)2 violates 18 U.S.C. § 245. Id. During this incident, Officer

 Watanabe and three other unidentified officers (two males and one female)

 allegedly punched Plaintiff in an effort to wrestle him to the ground. Id. at 8.

 Plaintiff claims that he was handcuffed and placed into a police vehicle without




 1
   Plaintiff appears to have filed his pleading(s) with the Hawai‘i Supreme Court,
 which denied his petition. He attached the Order Denying Petition to his
 Complaint. The Order can also be found on the Hawai‘i State Judiciary website.
 https://www.courts.state.hi.us/wp-content/uploads/2019/07/SCOT-19-
 0000499ord.pdf (last visited Aug. 28, 2019).
 2
     ROH 10-1.2(a)(12) deems it unlawful within the limits of any public park to

         [e]nter or remain in any public park during the night hours that the
         park is closed, provided that signs are posted indicating the hours that
         the park is closed, except that a person may traverse a public beach
         park using the most direct route during park closure hours for the
         purpose of reaching the shoreline.

                                            2
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 3 of 12            PageID #: 36




 being read his Miranda rights—in violation of 42 U.S.C. § 14141—and taken to a

 Honolulu jail, where he remained in an isolation cell until May 22, 2019.

       As best the Court can discern, Plaintiff asserts claims for false arrest;

 excessive force/brutality; and discriminatory and unlawful arrest while on a park

 sidewalk, in violation of his right to participate in “lawful speech and peaceful

 assembly with peaceful assembly stated as shall not mean the aiding, abetting, or

 inciting of other persons to riot or to commit any act of physical violence upon any

 individual or against any real or personal property.” Id. Plaintiff also alleges that

 there is a subversion of the judicial and legislative process that amounts to a

 conspiracy in violation of 18 U.S.C §§ 241 and 242 because Officer Watanabe

 acted as a clerk/judge in a court of law. Id. at 9.

                                     DISCUSSION

 A. Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
    § 1915(e)(2)

       Plaintiff requests leave to proceed in forma pauperis. A court may deny

 leave to proceed in forma pauperis at the outset and dismiss the complaint if it

 appears from the face of the proposed complaint that the action: (1) is frivolous or

 malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

 monetary relief against a defendant who is immune from such relief. 28 U.S.C.

 § 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

 Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When
                                            3
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 4 of 12               PageID #: 37




 evaluating whether a complaint fails to state a viable claim for screening purposes,

 the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard

 as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

 Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

        FRCP 8(a) requires “a short and plain statement of the grounds for the

 court’s jurisdiction” and “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

 Rules adopt a flexible pleading policy, a complaint must give fair notice and state

 the elements of the claim plainly and succinctly. Jones v. Cmty. Redev. Agency,

 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that averments ‘be

 simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

 1996). FRCP 8 does not demand detailed factual allegations. However, “it

 demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of

 the elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

 F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

 plausible “when the plaintiff pleads factual content that allows the court to draw


                                             4
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 5 of 12            PageID #: 38




 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft, 556 U.S. at 678.

       In the present case, even construing the Complaint liberally, Bernhardt v.

 Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003); Jackson v. Carey, 353 F.3d

 750, 757 (9th Cir. 2003), the Court finds that dismissal is appropriate because the

 basis for jurisdiction is unclear and the Complaint fails to state a claim upon which

 relief can be granted.

       Federal courts are presumed to lack subject matter jurisdiction, and the

 plaintiff bears the burden of establishing that subject matter jurisdiction is proper.

 Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the Court lacks

 subject matter jurisdiction, an action must be dismissed. Fed. R. Civ. P. 12(h)(3).

 Here, Plaintiff has failed to meet his burden of establishing that subject matter

 jurisdiction exists. He alleges, in conclusory fashion, that the Officers, none of

 whom are named as Defendants, violated certain federal statutory provisions.

 However, the cited provisions are inapplicable.

       Plaintiff alleges that his arrest without a Miranda warning violated 42

 U.S.C. § 14141. Section 14141, which is now codified at 34 U.S.C. § 12601,3

 provides:



 3
   United States v. Town of Colorado City, __ F.3d __, No. 17-16472, 2019 WL
 4008005, at *1 (9th Cir. Aug. 26, 2019) (noting that the Violent Crime Control and
                                            5
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 6 of 12            PageID #: 39




              (a) Unlawful conduct

              It shall be unlawful for any governmental authority, or any
              agent thereof, or any person acting on behalf of a governmental
              authority, to engage in a pattern or practice of conduct by law
              enforcement officers or by officials or employees of any
              governmental agency with responsibility for the administration
              of juvenile justice or the incarceration of juveniles that deprives
              persons of rights, privileges, or immunities secured or protected
              by the Constitution or laws of the United States.

 34 U.S.C. § 12601(a). However, enforcement rests with the Attorney General. 34

 U.S.C. § 12601(b) (“Whenever the Attorney General has reasonable cause to

 believe that a violation of paragraph (1) has occurred, the Attorney General, for or

 in the name of the United States, may in a civil action obtain appropriate equitable

 and declaratory relief to eliminate the pattern or practice.”); Colorado City, __ F.3d

 at __, 2019 WL 4008005, at *1 (9th Cir. Aug. 26, 2019) (lawsuit initiated by the

 United States pursuant to 34 U.S.C. § 12601); Gustafson v. City of W. Richland,

 559 F. App’x 644, 645 (9th Cir. 2014) (“42 U.S.C. § 14141 . . . only provides for

 civil actions brought by the United States Attorney General.”). Moreover, this

 statute concerns the administration of juvenile justice. Plaintiff has not alleged any

 facts implicating juvenile justice. Therefore, § 12601 has no applicability here and

 in any event cannot be enforced by Plaintiff.




 Law Enforcement Act of 1994, 34 U.S.C. § 12601, was formerly codified at 42
 U.S.C. § 14141).
                                           6
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 7 of 12            PageID #: 40




       Plaintiff also cites 18 U.S.C. §§ 241, 242 and 245. These criminal statutes

 cannot be enforced by Plaintiff or supply a basis for jurisdiction in this Court.

 Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (per curiam) (“These

 criminal provisions . . . provide no basis for civil liability.”); Romine v. Big O Tires

 Corp. Headquarters, 685 F. App’x 516, 517 (9th Cir. 2017); Levai v. Law, 235 F.

 App’x 684, 685 (9th Cir. 2007) (“Levai’s reliance on 18 U.S.C. §§ 241, 245, and

 247 is unavailing because criminal provisions provide no basis for civil liability.”);

 Cazares v. Cal. Workers Comp. Appeals Bd., 210 F.3d 382, 382 (9th Cir. 2000)

 (“Cazares failed to state a claim upon which relief could be granted because [18

 U.S.C. §§ 241, 242] confer neither any substantive rights nor any private rights to

 bring a civil action for damages.”).

       Even if §§ 241 and 242 applied, Plaintiff’s allegations are founded upon

 implausible facts that reveal his misapprehension about the judicial system.

 Plaintiff believes that Officer Watanabe deprived him of rights due to Officer

 Watanabe’s “deliberate imposition in a court of law as a clerk/judge.” ECF No. 5

 at 9. First, a judge and clerk are not one in the same. Second, that court personnel

 might share the same last name as Office Watanabe does not mean Officer

 Watanabe conducted or imposed upon the judicial proceedings. Indeed, according

 to eCourt Kokua, in a case filed against Plaintiff on May 22, 2019 (presumably the

 case he references in the Amended Complaint), the minutes reflect that Judge


                                            7
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 8 of 12             PageID #: 41




 Clarence Pacarro presided and the clerk was Kari Watanabe. http://jimspss1.

 courts.state.hi.us:8080/eCourt/ECC/CaseSearch.iface (last visited Aug. 28, 2019)

 (identifying case/citation number as 1DCW-XX-XXXXXXX). Plaintiff refers to

 Officer Watanabe as a male, ECF No. 5 at 9 (using the pronoun “his”); therefore, it

 is clear that Officer Watanabe did not act as clerk, much less in violation of

 Plaintiff’s rights.

        Given the inapplicability of the statutes relied upon by Plaintiff, the basis for

 the Court’s jurisdiction is unknown. Even assuming jurisdiction exists, Plaintiff

 does not articulate adequate facts or law to support his claims. He does not

 identify legal claims, nor any facts corresponding to those claims. Finally, he does

 not explain how Defendant caused him harm; he only identifies acts committed by

 Officer Watanabe, Officer Pugoyo, and three unidentified officers.

        In light of the Amended Complaint’s deficiencies and failure to state a claim

 upon which relief can be granted, it is hereby dismissed. Leave to amend should

 be granted even if no request to amend the pleading was made, unless the Court

 determines that the pleading could not possibly be cured by the allegation of other

 facts. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); see also Tripati, 821

 F.2d at 1370. Specifically, “pro se plaintiffs proceeding in forma pauperis must

 also be given an opportunity to amend their complaint unless it is ‘absolutely clear

 that the deficiencies of the complaint could not be cured by amendment.’” Tripati,


                                            8
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 9 of 12              PageID #: 42




 821 F.2d 1370 (quoting Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir.

 1984)); Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

 2011) (citation omitted) (“If a pro se complaint is dismissed for failure to state a

 claim, the court must ‘freely grant leave to amend’ if it is ‘at all possible’ that the

 plaintiff could correct pleading deficiencies by alleging different or new facts.”).

       Notwithstanding the foregoing deficiencies, the Court acknowledges that

 Plaintiff is proceeding pro se and it is possible that certain deficiencies could be

 cured by amendment. Accordingly, the Court dismisses the Amended Complaint

 without prejudice and grants Plaintiff limited leave to amend. Plaintiff may not

 reassert 34 U.S.C. § 12601 (formerly codified at 42 U.S.C. § 14141) or 18 U.S.C.

 §§ 241, 242 and 245 as legal bases for his claims. He must (1) identify a proper

 basis for the Court’s jurisdiction; (2) provide applicable legal authority; and (3)

 assert sufficient facts to demonstrate that he is entitled to relief.

       Plaintiff is also obligated to comply with all rules governing pleadings.

 Plaintiff is reminded that the court is not an appellate court and thus, pleadings

 should not be presented in the form utilized for his Complaint and Amended

 Complaint, nor should the pleading include a “questions presented” section, table

 of contents, or table of authorities. Plaintiff’s claims should be stated “in

 numbered paragraphs, each limited as far as practicable to a single set of

 circumstances.” Fed. R. Civ. P. 10(b).


                                             9
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 10 of 12              PageID #: 43




          Any amended complaint—which should be titled “Second Amended

  Complaint”—must be filed by September 27, 2019 and must cure the deficiencies

  identified above. Failure to timely file an amended pleading will result in the

  automatic dismissal of this action.

  B. IFP Application

          As for Plaintiff’s IFP Application, the Court may authorize the

  commencement or prosecution of any suit without prepayment of fees by a person

  who submits an affidavit that the person is unable to pay such fees. 28 U.S.C.

  § 1915(a)(1). “An affidavit in support of an IFP application is sufficient where it

  alleges that the affiant cannot pay the court costs and still afford the necessities of

  life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins

  v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339 (1948)). Absolute

  destitution is not required to obtain benefits under the IFP statute, but “a plaintiff

  seeking IFP status must allege poverty ‘with some particularity, definiteness and

  certainty.’” Id. (citation omitted).

          Plaintiff represents that he has zero income and nothing of value. However,

  another action pending in this district,4 in which Plaintiff challenges Walmart’s

  policy for purchases using an EBT card, suggests that Plaintiff might be receiving

  “income” (in the form of food stamps) that he did not disclose on his IFP


  4
      Iyonsi v. Wal-Mart Inc., Civil No. 19-00430 JMS-RT.
                                             10
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 11 of 12           PageID #: 44




  Application. Accordingly, the Court DENIES the IFP Application without

  prejudice. If Plaintiff elects to file an amended pleading, he must concurrently file

  an IFP Application that contains complete and accurate responses to all questions

  or he must pay the applicable filing fee.

                                     CONCLUSION

        In accordance with the foregoing, Court: (1) DISMISSES the Complaint

  with leave to amend and (2) DENIES Plaintiff’s IFP Application.

        If Plaintiff elects to file an amended complaint, he must comply with the

  following requirements:

        (1)    Plaintiff’s deadline to file an amended complaint is September 27,
               2019;

        (2)    Plaintiff’s amended complaint should be titled “Second Amended
               Complaint”;

        (3)    Plaintiff must cure the deficiencies identified above; and

        (4)    Plaintiff must file an IFP Application with the amended complaint or
               pay the applicable filing fee.

        Plaintiff is cautioned that failure to timely file an amended pleading that

  conforms with this Order and file an IFP Application or pay the applicable filing

  fee will result in the automatic dismissal of this action.




                                              11
Case 1:19-cv-00429-JAO-KJM Document 8 Filed 08/29/19 Page 12 of 12       PageID #: 45




        IT IS SO ORDERED.

        DATED:      Honolulu, Hawai‘i, August 29, 2019.




  CIVIL NO. 19-00429 JAO-KJM; IYONSI V. HONOLULU POLICE DEPARTMENT; ORDER (1)
  DISMISSING COMPLAINT AND (2) DENYING APPLICATION TO PROCEED IN FORMA
  PAUPERIS




                                         12
